 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 30 
IN THE HOUSE OF REPRESENTATIVES 
 
January 7, 2011 
Mr. Deutch submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to require that plain English section by section analyses be posted on the Internet for bills and joint resolutions reported by committees. 
 
 
That clause 3 of rule XIII is amended by adding at the end the following new paragraph: 
 
(i)It shall not be in order to consider a bill or joint resolution reported by any committee unless a plain English section by section analysis of the bill or joint resolution has been posted on its public Web site for at least 72 hours.. 
 
